In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-09-00111-CR
        ______________________________


        DAVID HEATH FOUSE, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 8th Judicial District Court
              Hopkins County, Texas
             Trial Court No. 0820359




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION

       David Heath Fouse has filed an appeal from six convictions. Three are for the first-

degree felony of aggravated sexual assault on a child (under fourteen—B.P.), and three are for the

second-degree felony of sexual assault on a child (under seventeen—R.R. and C.J.). A single

brief has been filed to address all six appeals. Fouse testified at trial. He admitted that he was

convicted in 1999 of the felony offense of assault on a peace officer and the state-jail felony

offense of burglary of a building, and admitted having sexual intercourse with B.P. and C.J.

       This appeal is from his conviction for sexual assault on a child, on C.J. Fouse’s appellate

brief raises no issue, and makes no argument, concerning this conviction. When a point of error is

inadequately briefed, we will not address it. Vuong v. State, 830 S.W.2d 929 (Tex. Crim. App.

1992). This situation goes one step beyond simple inadequate briefing. Points are not merely

inadequately briefed, they are not raised at all. This Court is not the appellant’s advocate.

Although we have an interest in a just adjudication, we also have an interest in remaining

impartial. Ex parte Lowery, 840 S.W.2d 550, 552 n.1 (Tex. App.—Dallas 1992), rev’d on other

grounds, 867 S.W.2d 41 (Tex. 1993). Thus, we will not brief a defendant’s case for him or her.

Heiselbetz v. State, 906 S.W.2d 500, 512 (Tex. Crim. App. 1995); see Busby v. State, 253 S.W.3d
661, 673 (Tex. Crim. App. 2008); Lawton v. State, 913 S.W.2d 542, 554 (Tex. Crim. App. 1995),

overruled on other grounds by Mosley v. State, 983 S.W.2d 249 (Tex. Crim. App. 1998).




                                                2
       Further, the Texas Court of Criminal Appeals has explicitly held that an appellate court

cannot reverse a case on a theory not presented to the trial court or raised on appeal. Gerron v.

State, 97 S.W.3d 597 (Tex. Crim. App. 2003); Hailey v. State, 87 S.W.3d 118 (Tex. Crim. App.

2002). With no arguments or theories to support a request for reversal being made in connection

with this conviction on appeal, there is nothing before this Court that we may review.

       We affirm the judgment.



                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:       April 28, 2010
Date Decided:         April 29, 2010

Do Not Publish




                                                3